Case 19-67716-jwc   Doc 15   Filed 12/02/19 Entered 12/02/19 11:40:57   Desc Main
                             Document      Page 1 of 6
Case 19-67716-jwc   Doc 15   Filed 12/02/19 Entered 12/02/19 11:40:57   Desc Main
                             Document      Page 2 of 6
Case 19-67716-jwc   Doc 15   Filed 12/02/19 Entered 12/02/19 11:40:57   Desc Main
                             Document      Page 3 of 6
Case 19-67716-jwc   Doc 15   Filed 12/02/19 Entered 12/02/19 11:40:57   Desc Main
                             Document      Page 4 of 6
Case 19-67716-jwc   Doc 15   Filed 12/02/19 Entered 12/02/19 11:40:57   Desc Main
                             Document      Page 5 of 6
Case 19-67716-jwc   Doc 15   Filed 12/02/19 Entered 12/02/19 11:40:57   Desc Main
                             Document      Page 6 of 6
